KRUEGER, Judge.
The offense charged is the possession of equipment used in the manufacture of illicit beverage in a dry area. The penalty assessed is a fine of $100.
The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The complaint and information, as wel] as other matters of procedure, appear to be in regular form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.